Citation Nr: 1804948	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  16-54 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for service-connected bilateral hearing loss. 


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to August 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

After his August 2015 VA audiological examination, the Veteran submitted a private audiological examination from September 2015 that appears to show more severe hearing loss than what was demonstrated in the August 2015 VA examination.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.  The September 2015 private examination does not report the Veteran's pure tone threshold in decibels for the 3000 Hz range, and it does not indicate whether the Maryland CNC word list was used in the controlled speech discrimination test.  Therefore, a remand for clarification is necessary.  See Savage v. Shinseki, 24 Vet. App. 259, 260 (2011).  Additionally, as the evidence suggests that the Veteran's current hearing loss may be more severe than indicated in the August 2015 VA examination, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, contact the Veteran's private medical provider at Premier medical and ask them to clarify whether the Maryland CNC word list was used during the Veteran's September 2015 audiological examination, to provide the numerical decibel levels in all frequencies, including the 3000 Hz range, and to confirm that the evaluation was performed by a state-licensed audiologist.  Document all efforts made to obtain this clarification.   
2.  Then, arrange for a VA examination to determine the current severity of the Veteran's hearing loss disability.  

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




